Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/09/2022 has been entered. Claims 1-8, 10, 12, 15, 17, 21-28 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 02/08/2022. New grounds of rejections necessitated by amendments are discussed below.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“second portion…is of a second thickness that differs from the first thickness” (claim 6);
“a slip-resistant layer” (claim 12); 
“at least one visual indicator” (claim 12); and
“wherein the tab portion is substantially cylindrical” (claim 24)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “configured to have a specimen mounted”, “is configured to be engaged by a cryostat”, “configured to be gripped…”, and “configured to reduce slippage…” are interpreted as intended uses of the claimed invention and are given patentable weight to the extent which effects the structure of the invention.
Note that functional limitations are emphasized in italics hereinafter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 8, 10, 12, 22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tate (US D803415 S) in view of Marsing et al. (US 20050247068 A1).
Regarding claim 1, Tate teaches cryostat chuck (Figs. 1-7) comprising: 
a specimen platform portion (Fig. 1) comprising: a specimen mounting surface (Fig. 1) configured to have a specimen mounted thereat; and an underside surface disposed opposite the specimen mounting surface (Fig. 2);
a stem portion (Fig. 2) extending from the underside surface of the specimen platform portion, wherein the stem portion is configured to be engaged by a cryostat (claim, “cryostat chuck”); and 
a tab portion which extends laterally from an arcuate edge of the specimen platform portion (Figs. 1-2 show a tab portion, interpreted as the portion extending from the disc shaped specimen platform portion), wherein the tab portion is capable of being gripped in a manner that permits manipulation of the cryostat chuck during engagement and disengagement of the stem portion by the cryostat.
Tate fails to teach the tab portion formed as an elongate bar or rod.
Marsing teaches an apparatus for preparing tissue specimens for histological study (abstract). Marsing teaches cryostat chucks (Figs. 7A-7E). Marsing teaches an embodiment wherein the cryostat chuck (Fig. 7D) comprises a tab portion (46), wherein the tab portion is formed as an elongate bar or rod (Fig. 7D). 
Since Marsing teaches cryostat chucks, similar to Tate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tate to incorporate the teachings of Marsing to provide the tab portion formed as an elongate bar or rod, while ensuring the tab portion is capable of having an identification platform thereon (see Tate, Fig. 1). Doing so would achieve the predictable result of allowing for and improving handling of the cryostat chuck. Furthermore, it would have been obvious for one of ordinary skill in the art to change the shape of Tate’s tab portion to be formed as an elongate bar or rod, in view of Marsing, as a matter of design choice (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) (B))). Furthermore, one of ordinary skill in the art would be motivated to change the shape of the tab portion to optimize the ability of the user to hold the tab portion or to optimize the ability of the cryostat chuck to engage with a cyrostat, thus one of ordinary skill in the art would arrive at the claimed tab portion formed as an elongate bar or rod, in view of Marsing, through routine experimentation.
Regarding claim 2, Tate further teaches wherein the tab portion: extends laterally from the arcuate edge of the specimen platform portion in a manner substantially perpendicular to a longitudinal length of the stem portion (Figs. 5-7); and is substantially straight along an entire longitudinal length thereof (Figs. 5-7). 
Regarding claim 5, Tate further teaches wherein the tab portion is of substantially uniform thickness along an entire longitudinal length thereof (Figs. 5-7).
Regarding claim 6, Tate further teaches wherein: a first portion of the tab portion is of a first thickness (interpreted as the portion of the tab in Fig. 5 below the identification platform, i.e. the rectangle on the top of the left side of Fig. 5); and a second portion of the tab portion is of a second thickness that differs from the first thickness (interpreted as the portion of the tab in Fig. 5 at the left end that curves, i.e. the portion that curves has a portion with a thickness that differs from the portion of the tab below the identification platform).
Regarding claim 8, Tate further teaches wherein a longitudinal length of the tab portion is at least one of: greater than a longitudinal length of the stem portion; and less than or substantially equal to a diameter or width of the specimen platform portion (Fig. 4 shows the longitudinal length of the tab portion is substantially equal to a diameter or width of the specimen platform portion).
Regarding claim 10, Tate further teaches wherein at least one of: a width of the tab portion is less than or substantially equal to a diameter or width of the stem portion; and a thickness of the tab portion is less than or substantially equal to a thickness of the specimen platform portion (Fig. 5).
Regarding claim 12, Tate further teaches wherein at least one of:
the tab portion is physically textured with a texture configured to reduce slippage during manipulation of the cryostat chuck via the tab portion; 
the cryostat chuck further comprises a slip-resistant layer disposed over the tab portion and configured to reduce slippage during manipulation of the cryostat chuck via the tab portion; and 
the tab portion includes at least one visual indicator (claim; Fig. 1, interpreted as the square element on the tab portion of the cryostat chuck) indicative of information capable of pertaining to at least one of: the specimen to be mounted at the specimen platform portion; a size of the cryostat chuck; a type of pattern provided by the specimen mounting surface of the specimen platform portion; and a compatibility of the cryostat chuck with one or more cryostats (claim teaches “identification platform” wherein it is inherent that the indicator shown in Fig. 1 is information that can pertain to the specimen, size, pattern, or compatibility of the cryostat chuck).
Regarding claim 22, Tate in view of Marsing fails to explicitly teach wherein the tab portion is substantially prismatic in shape, having a polygonal cross-sectional geometry taken transverse to a longitudinal length of the tab portion.
Marsing teaches wherein the tab portion is substantially prismatic in shape, having a polygonal cross-sectional geometry taken transverse to a longitudinal length of the tab portion (Fig. 7D teaches a handle 46 that appears to be substantially prismatic in shape having a polygonal cross-section).
Without a statement of criticality or showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tate to incorporate the teachings of Marsing to provide wherein the tab portion is substantially prismatic in shape, having a polygonal cross-sectional geometry taken transverse to a longitudinal length of the tab portion. Furthermore, it would have been obvious for one of ordinary skill in the art to change the shape of Tate’s tab portion to be substantially prismatic in shape, having a polygonal cross-sectional geometry taken transverse to a longitudinal length of the tab portion, in view of Marsing, as a matter of design choice (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) (B))). Furthermore, one of ordinary skill in the art would be motivated to change the shape of the tab portion to optimize the ability of the user to hold the tab portion or to optimize the ability of the cryostat chuck to engage with a cyrostat, thus one of ordinary skill in the art would arrive at the claimed tab portion through routine experimentation.
Regarding claim 24, while Tate teaches wherein the tab portion is of substantially uniform thickness (Fig. 1), Tate in view of Marsing fail to explicitly teach wherein the tab portion is of substantially uniform width along an entire longitudinal length thereof.
Marsing teaches wherein the tab portion is of substantially uniform width along an entire longitudinal length thereof (Fig. 7D).
Without a statement of criticality or showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tate in view of Marsing to provide wherein the tab portion is of substantially uniform width along an entire longitudinal length thereof. Furthermore, it would have been obvious for one of ordinary skill in the art to change the shape of Tate’s tab portion to be substantially uniform width along an entire longitudinal length thereof, in view of Marsing, as a matter of design choice (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) (B))). Furthermore, one of ordinary skill in the art would be motivated to change the shape of the tab portion to optimize the ability of the user to hold the tab portion or to optimize the ability of the cryostat chuck to engage with a cyrostat, thus one of ordinary skill in the art would arrive at the claimed tab portion through routine experimentation.
Regarding claim 25, Tate in view of Marsing fail to explicitly teach wherein a proximal end of the tab portion adjoins the specimen platform portion in a manner which produces a corner between the arcuate edge of the specimen platform portion and an edge of the tab portion.
Marsing teaches wherein a proximal end of the tab portion adjoins the specimen platform portion in a manner which produces a corner between the arcuate edge of the specimen platform portion and an edge of the tab portion (Fig. 7D).
Without a statement of criticality or showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tate in view of Marsing to provide wherein a proximal end of the tab portion adjoins the specimen platform portion in a manner which produces a corner between the arcuate edge of the specimen platform portion and an edge of the tab portion. Furthermore, it would have been obvious for one of ordinary skill in the art to change the shape of Tate’s tab portion to have a proximal end of the tab portion adjoining the specimen platform portion in a manner which produces a corner between the arcuate edge of the specimen platform portion and an edge of the tab portion, in view of Marsing, as a matter of design choice (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) (B))). Furthermore, one of ordinary skill in the art would be motivated to change the shape of the tab portion to optimize the ability of the user to hold the tab portion or to optimize the ability of the cryostat chuck to engage with a cyrostat, thus one of ordinary skill in the art would arrive at the claimed tab portion through routine experimentation. 
Regarding claim 26, Tate further teaches wherein an uppermost surface of the tab portion is coplanar with the specimen mounting surface (Fig. 1).
Regarding claim 27, Tate further teaches wherein: the specimen mounting portion is of substantially circular shape (Fig. 1).
Tate in view of Marsing fail to explicitly teach the tab portion adjoins the specimen mounting portion in only one quadrant of the specimen mounting portion.
Marsing teaches the tab portion adjoins the specimen mounting portion in only one of the quadrants (Fig. 7D).
Without a statement of criticality or showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Tate to incorporate the teachings of Marsing to employ the tab portion at any location of the specimen platform portion, i.e. the tab portion adjoins the specimen mounting portion in only one quadrant of the specimen mounting portion. Furthermore, the particular placement of the tab portion is an obvious matter of design choice in view of Marsing (see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
Regarding claim 28, Tate teaches a cryostat chuck (Figs. 1-7) comprising: 
a substantially circular specimen platform portion (Fig. 1) comprising: 
a specimen mounting surface (Fig. 1) configured to have a specimen mounted thereat; and an underside surface disposed opposite the specimen mounting surface (Fig. 2); 
a stem portion (Fig. 2) extending from the underside surface of the specimen platform portion, wherein the stem portion is configured to be engaged by a cryostat (claim, “cryostat chuck”); and 
a tab portion which extends laterally from an arcuate edge of the specimen platform portion (Figs. 1-2 show a tab portion, interpreted as the portion extending from the disc shaped specimen platform portion); wherein the tab portion has a maximum transverse width of the tab portion is less than a diameter of the specimen platform portion (Figs. 3-4 show the maximum transverse width less than the diameter of the specimen platform portion) and is capable of being gripped in a manner that permits manipulation of the cryostat chuck during engagement and disengagement of the stem portion by the cryostat.
Tate fails to teach the tab portion is formed as an elongate bar or rod; wherein, a longitudinal length of the tab portion is greater than a longitudinal length of the stem portion;  and the tab portion adjoins the specimen mounting portion in only one quadrant of the specimen mounting portion.
Marsing teaches an apparatus for preparing tissue specimens for histological study (abstract). Marsing teaches cryostat chucks (Figs. 7A-7E). Marsing teaches an embodiment wherein the cryostat chuck (Fig. 7D) comprises a tab portion (46), wherein the tab portion is formed as an elongate bar or rod (Fig. 7D). Marsing teaches a maximum transverse width of the tab portion is less than a diameter of the specimen platform portion (Fig. 7D). Marsing teaches the tab portion adjoins the specimen mounting portion in only one of the quadrants (Fig. 7D). Marsing teaches cryostat chucks with varying platform diameters (Figs. 7A-7C). 
Without a statement of criticality or showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tate to incorporate the teachings of Marsing to provide the tab portion is formed as an elongate bar or rod; wherein, a longitudinal length of the tab portion is greater than a longitudinal length of the stem portion; and the tab portion adjoins the specimen mounting portion in only one quadrant of the specimen mounting portion while ensuring there is enough room for the square element shown in Fig. 1 (Tate). Doing so would optimize the ability of a user to hold the tab portion and achieve the predictable result of allowing for and improving handling of the cryostat chuck. 
Furthermore, it would have been obvious for one of ordinary skill in the art to change the shape of Tate’s tab portion to be formed as an elongate bar or rod; wherein, a longitudinal length of the tab portion is greater than a longitudinal length of the stem portion, in view of Marsing, as a matter of design choice (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) (B))). Furthermore, one of ordinary skill in the art would be motivated to change the shape of the tab portion to optimize the ability of the user to hold the tab portion or to optimize the ability of the cryostat chuck to engage with a cyrostat, thus one of ordinary skill in the art would arrive at the claimed tab portion, in view of Marsing, through routine experimentation.
Furthermore, the particular placement of the tab portion is an obvious matter of design choice in view of Marsing (see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tate in view of Marsing as applied to claim 1 above, and further in view of Keller et al. (US 20150065913 A1).
Regarding claim 3, Tate further teaches wherein the tab portion comprises: a first portion extending laterally from the arcuate edge of the specimen platform portion in a manner substantially perpendicular to a longitudinal length of the stem portion, wherein the first portion is substantially straight along an entire longitudinal length thereof (Figs. 5-7).
Tate in view of Marsing fail to teach a second portion extending from the first portion at an offset angle in a manner not perpendicular to the longitudinal length of the stem portion, wherein: the second portion is substantially straight along an entire longitudinal length thereof; and the offset angle is in the range of about 1-10˚.
Keller teaches a tissue sample holder for a biopsy device (abstract). Keller teaches a tissue sample tray (Fig. 170) comprising a tab portion (paragraph [0362], element 4952, “handle”) with a first portion extending laterally from a size of the tissue sample tray (interpreted as the first portion of element 4952 that is not angled/curved) and a second portion at an offset angle (right portion of element 4952), wherein the second portion is substantially straight along its entire longitudinal length; and the offset angle is in the range of about 1-10 (element 4952 is read broadly to be substantially straight and the offset angle appears to be in the range of about 1-10).
Since Keller teaches a tab portion for a device that holds specimens, similar to Tate in view of Marsing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tate in view of Marsing to incorporate the teachings of Keller to provide a second portion extending from the first portion at an offset angle in a manner not perpendicular to the longitudinal length of the stem portion, wherein: the second portion is substantially straight along an entire longitudinal length thereof; and the offset angle is in the range of about 1-10˚. Doing so would utilize known structures of tab portions, or handles, as taught by Keller, which would have a reasonable expectation of successfully improving the gripping ability of the tab portion and to improve the ergonomics of the tab portion for a user when holding the tab portion.
Regarding claim 4, Tate further teaches wherein the tab portion comprises: a first portion extending laterally from the arcuate edge of the specimen platform portion in a manner substantially perpendicular to a longitudinal length of the stem portion, wherein the first portion is substantially straight along an entire longitudinal length thereof (Figs. 5-7); and 
Tate in view of Marsing fail to teach a second portion extending from the first portion at an offset angle in a manner not perpendicular to the longitudinal length of the stem portion, wherein: the second portion is substantially straight along an entire longitudinal length thereof; and the offset angle is in the range of about 10-20˚.
Keller teaches a tissue sample holder for a biopsy device (abstract). Keller teaches a tissue sample tray (Fig. 170) comprising a tab portion (paragraph [0362], element 4952, “handle”) with a first portion extending laterally from a size of the tissue sample tray (interpreted as the first portion of element 4952 that is not angled/curved) and a second portion at an offset angle (right portion of element 4952), wherein the second portion is substantially straight along its entire longitudinal length; and the offset angle is in the range of about 1-10 (element 4952 is read broadly to be substantially straight and the offset angle appears to be in the range of about 10-20).
Since Keller teaches a tab portion for a device that holds specimens, similar to Tate in view of Marsing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tate in view of Marsing to incorporate the teachings of Keller to provide a second portion extending from the first portion at an offset angle in a manner not perpendicular to the longitudinal length of the stem portion, wherein: the second portion is substantially straight along an entire longitudinal length thereof; and the offset angle is in the range of about 10-20˚. Doing so would utilize known structures of tab portions, or handles, as taught by Keller, which would have a reasonable expectation of successfully improving the gripping ability of the tab portion and to improve the ergonomics of the tab portion for a user when holding the tab portion.
Regarding claim 7, Tate in view of Marsing fails to teach wherein a distal end of the tab portion is of a curved profile of constant radius as measured with respect to a center of the specimen platform portion, wherein the curved profile extends concentrically in the same plane as the arcuate edge of the specimen platform portion.
Keller teaches a tissue sample holder for a biopsy device (abstract). Keller teaches a tissue sample tray (Figs. 168-169) comprising a tab portion (paragraph [0362], element 4952, “handle”) wherein a distal end of the tab portion is of a curved profile of constant radius as measured with respect to a center of the specimen platform portion (Figs. 168-169 show the distal end of the handle 4952 being curved).
 Without a statement of criticality or showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tate in view of Marsing to incorporate the teachings of Keller to provide wherein a distal end of the tab portion is of a curved profile of constant radius as measured with respect to a center of the specimen platform portion, wherein the curved profile extends concentrically in the same plane as the arcuate edge of the specimen platform portion. Doing so would utilize known structures and designs of tab portions, or handles, as taught by Keller, which would have a reasonable expectation of successfully improving the gripping ability of the tab portion and to improve the ergonomics of the tab portion for a user when holding the tab portion. Furthermore, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a change of shape tab portion (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) (B)).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tate in view of Marsing as applied to claim 1 above, and further in view of Donndelinger (US 20100223935 A1).
Regarding claim 15, Tate further teaches wherein the specimen platform portion is patterned with a pattern comprising a plurality of concentric ridges and trenches arranged over the specimen mounting surface (Fig. 1). Tate in view of Marsing fail to teach at least one linear trench arranged over the specimen mounting surface such that at least one of the concentric ridges and trenches is interrupted in continuity.
Donndelinger teaches an apparatus for freezing a tissue sample in preparation of sampling (abstract). Donndelinger teaches a sample is typically placed in a cutting medium on a pre-chilled tissue holder, i.e. cryostat chuck, made from stainless steel or another similar metal (paragraphs [0002]-[0003]). Donndelinger teaches the cryostat chuck comprises a plurality of grooves that may have any relationship to each other that allows them to secure the frozen cutting medium to the specimen plate, such as rings, straight lines, wavy lines (paragraph [0031]), and wherein the grooves can run parallel to teach other or intersect each other (paragraph [0031]).  
Without a statement of criticality or showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tate in view of Marsing to incorporate the teachings of Donndelinger to employ any pattern which secures a specimen to the specimen platform portion, i.e. at least one linear trench arranged over the specimen mounting surface such that at least one of the concentric ridges and trenches is interrupted in continuity. 
Regarding claim 17, modified Tate fails to teach wherein the at least one linear trench consists of two linear trenches arranged perpendicular to one another over the specimen mounting surface.
Donndelinger teaches an apparatus for freezing a tissue sample in preparation of sampling (abstract). Donndelinger teaches a sample is typically placed in a cutting medium on a pre-chilled tissue holder, i.e. cryostat chuck, made from stainless steel or another similar metal (paragraphs [0002]-[0003]). Donndelinger teaches the cryostat chuck comprises a plurality of grooves that may have any relationship to each other that allows them to secure the frozen cutting medium to the specimen plate, such as rings, straight lines, wavy lines (paragraph [0031]), and wherein the grooves can run parallel to teach other or intersect each other (paragraph [0031]).  
Without a statement of criticality or showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to altered modified Tate to incorporate the teachings of Donndelinger to employ any pattern which secures a specimen to the specimen platform portion, i.e. wherein the at least one linear trench consists of two linear trenches arranged perpendicular to one another over the specimen mounting surface.
Regarding claim 21, modified Tate teaches wherein: the two linear trenches divide the specimen mounting surface into quadrants (see above claim 17; modified Tate teaches of two linear trenches arranged perpendicular to one another over the specimen mounting surface, which would imply that the linear trenches would divide the specimen mounting surface into quadrants). Modified Tate fails to explicitly teach the tab portion adjoins the specimen mounting portion in only one of the quadrants.
Marsing teaches the tab portion adjoins the specimen mounting portion in only one of the quadrants (Fig. 7D).
Without a statement of criticality or showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Tate to incorporate the teachings of Marsing to employ the tab portion at any location of the specimen platform portion, i.e. wherein the tab portion adjoins the specimen mounting portion in only one of the quadrants. Furthermore, the particular placement of the tab portion is an obvious matter of design choice in view of Marsing (see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tate in view of Marsing as applied to claim 1 above, and further in view of Hunnell et al. (US 5188347 A).
Regarding claim 23, Tate in view of Marsing fail to teach wherein the tab portion is substantially cylindrical in shape, having a closed-curve cross-sectional geometry taken transverse to a longitudinal length of the tab portion.
Hunnell teaches cryostat chucks (Figs. 5-9), wherein a cryostat chuck (Fig. 8) comprises a tab portion (136) that is substantially cylindrical in shape, having a closed-curve cross-sectional geometry taken transverse to a longitudinal length of the tab portion (Fig. 8).
Without a statement of criticality or showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tate in view of Marsing to incorporate the teachings of Hunnell to provide wherein the tab portion is substantially cylindrical in shape, having a closed-curve cross-sectional geometry taken transverse to a longitudinal length of the tab portion. Furthermore, it would have been obvious for one of ordinary skill in the art to change the shape of Tate’s tab portion to be substantially cylindrical in shape, having a closed-curve cross-sectional geometry taken transverse to a longitudinal length of the tab portion, in view of Marsing, as a matter of design choice (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) (B))). Furthermore, one of ordinary skill in the art would be motivated to change the shape of the tab portion to optimize the ability of the user to hold the tab portion or to optimize the ability of the cryostat chuck to engage with a cyrostat, thus one of ordinary skill in the art would arrive at the claimed tab portion through routine experimentation.

Response to Arguments
Applicant's arguments regarding Drawing objections, see pages 9-10 of Remarks, have been fully considered but they are not persuasive. 
The examiner agrees that a claimed invention requires only that the Applicant furnish a drawing “where necessary for the understanding of the subject matter to be patented” 35 U.S.C. 113 and 37 C.F.R. 1.81 (a). However, the drawings are objected under 37 CFR 1.83(a), which requires that the drawings must show every feature of the invention specified in the claims (See 37 CFR 1.83(a)). See above drawing objections.
Applicant’s arguments, see pages 10-12, filed 05/09/2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Tate (US D803415 S) in view of Marsing et al. (US 20050247068 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798